 

Exhibit 10.2

 



AMENDMENT NO. 1 TO SUBORDINATION AGREEMENT

 

This Amendment No. 1 to Subordination Agreement (this "Amendment") is entered
into as of August 31, 2017 by and between Apollo Medical Management, Inc.
("Lender") and Maverick Medical Group, Inc. ("Borrower") with reference to the
following facts:

 

WHEREAS, Lender and Borrower originally entered into that certain Subordination
Agreement dated as of November 22, 2016 (the "Original Agreement"); and

 

WHEREAS, the Original Agreement provided, among other things, that Lender would
subordinate, to all other present and future creditors, all right, title and
interest in and to repayment of a revolving loan in an amount not to exceed Two
Million Dollars ($2,000,000) extended by Lender in favor of Borrower (the
“Loan”) pursuant to that certain Intercompany Revolving Loan Agreement, dated as
of November 22, 2016 (the “Loan Agreement”); and

 

WHEREAS, Lender and Borrower are entering into that certain Amendment No. 1 to
the Intercompany Revolving Loan Agreement on or about the date hereof, a copy of
which is attached hereto as Exhibit “A” (the “Loan Agreement Amendment”),
pursuant to which the amount of the Loan commitment will be increased to Three
Million Dollars ($3,000,000); and

 

WHEREAS, Lender and Borrower desire to amend the Original Agreement to reflect
the Loan Agreement Amendment and the increase in the Loan commitment to Three
Million Dollars ($3,000,000).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       All terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

 

2.       Recital C of the Original Agreement is hereby amended and restated to
read in full as follows:

 

In order to assist Borrower, as an RBO, in meeting the financial solvency
requirements of the Act and Rules, Lender has loaned or will loan to Borrower,
from time to time, an amount or amounts not to exceed Three Million Dollars
($3,000,000) outstanding at any one time (the “Loan”), under the terms and
conditions specified in that certain Intercompany Revolving Loan Agreement dated
as of even date herewith, as amended by that certain Amendment No. 1 to
Intercompany Revolving Loan Agreement dated as of August 31, 2017 (the “Loan
Agreement”), a copy of which is attached hereto as Exhibit “A” and incorporated
herein by this reference.

 

3.       Exhibit “A” of the Original Agreement is amended by adding to the end
of such exhibit a copy of the Loan Agreement Amendment attached to this
Amendment as Exhibit “A”.

 

4.       Notwithstanding anything in this Agreement or the Loan Agreement to the
contrary, this Amendment shall not become effective unless and until the
Director of DMHC consents in writing to this Amendment.

 

5.       Except to the extent expressly provided for herein, all terms and
conditions of the Original Agreement remain in full force and effect.

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

  MAVERICK MEDICAL GROUP, INC.       By: /s/ Warren Hosseinion   Name: Warren
Hosseinion   Title: Chief Executive Officer       APOLLO MEDICAL MANAGEMENT,
INC.       By: /s/ Mihir Shah   Name: Mihir Shah   Title: Chief Financial
Officer

 

 

 

  

Exhibit “A”

 

Amendment No. 1 to Intercompany Loan Agreement

 



 

 

 